Wade, C. J.
The accused was indicted under section 389 of the Pena] Code (1910), and there was evidence showing that gambling had oecured many times in a house occupied and controlled by him, and the testimony as a whole amply authorized the inference, drawn by the jury, that he permitted the persons so offending, “with his knowledge,” to come together and play for money or other valuable thing at a game or device for the hazarding of money or other thing of value. As the motion for a new trial was based upon the general grounds only, and *718the testimony in behalf of the State, which was accepted by the jury as credible, sufficiently supported the verdict, the trial judge properly overruled the motion for a new trial. Judgment affirmed.
Decided October 24, 1916.
Indictment for keeping gaming-house; from Glynn superior court ■ — -Judge Highsmith. August 3, 1916.
A. D. Gale, for plaintiff in error.
J. H. Thomas, solicitor-general, contra.